224 F.3d 607 (7th Cir. 2000)
ANTHONY DEWALT, Plaintiff-Appellant,v.LAMARK CARTER, CORRECTIONAL OFFICER YOUNG,  CAROL BIESTER, et al., Defendants-Appellees.
No. 98-2415
In the  United States Court of Appeals  For the Seventh Circuit
Submitted July 14, 1999*Decided August 11, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Western Division.  No. 98 C 50059--Philip G. Reinhard, Judge.[Copyrighted Material Omitted]
Before HARLINGTON WOOD, JR., COFFEY and RIPPLE, Circuit  Judges.
RIPPLE, Circuit Judge.


1
Anthony DeWalt, an  Illinois prisoner proceeding pro se, seeks  compensatory and punitive damages under 42 U.S.C.  sec. 1983 against five individuals employed at  the Dixon Correctional Center ("Dixon") for  alleged violations of his First, Eighth, and  Fourteenth Amendment rights. Mr. DeWalt claims  that various defendants used racially insulting  and sexually explicit language when speaking to  him, engaged in a racially motivated and  retaliatory conspiracy to get him fired from his  prison job, retaliated against him in a variety  of other ways for filing a grievance against a  prison guard, used excessive force in illegally  punishing him, and ignored his complaints of  discrimination and retaliation. The district  court dismissed Mr. DeWalt's complaint for  failure to state a claim. We affirm in part and  reverse in part.


2
* BACKGROUND


3
Anthony DeWalt's problems at Dixon began on  August 8, 1997, when Correctional Officer Young,  a prison guard, approached him while he was  working at his job cleaning the building that  houses the prison school.1 Officer Young made a  series of sexually suggestive and racially  derogatory comments to him regarding certain  female teachers at the prison school. Mr. DeWalt  filed a grievance against Officer Young based on  the incident. Mr. DeWalt's decision to file the  grievance set off a wave of retaliation by the  defendants and other prison employees.


4
During the following week, Officer Young went to  Carol Biester, an administrator at the prison  school, and suggested to her that Mr. DeWalt was  trying to initiate an intimate relationship with  a teacher at the prison school. Ms. Biester, in  response, instructed Mr. DeWalt in an abrasive  and insulting manner not to enter the teacher's  classroom.


5
Shortly thereafter, on August 14, Officer Young  ordered Mr. DeWalt to clean the teacher's  classroom, and Mr. DeWalt did so. Officer Young,  however, submitted a disciplinary report charging  Mr. DeWalt with entering the classroom in  contravention of Ms. Biester's orders. Based on  Officer Young's disciplinary report, Ms. Biester  removed Mr. DeWalt from his job. Mr. DeWalt  challenged Officer Young's disciplinary report  internally, but the prison's Adjustment Committee  found Mr. DeWalt guilty of the disciplinary  violation on August 26, 1997. As a result, Mr.  DeWalt was permanently reassigned from his job at  the prison school.


6
At about the same time Mr. DeWalt lost his  prison job, Dan Murray, a prison administrator,  took him aside, informed him that he had heard  Officer Young's allegations about Mr. DeWalt's  interest in the teacher, and proceeded to berate  Mr. DeWalt in racially derogatory terms for  getting into trouble and for pursuing prison  teachers. Several weeks later, Mr. Murray refused  to reassign Mr. DeWalt to a new prison job,  despite the warden's instructions to do so.


7
Over the next few weeks, Mr. DeWalt received two  more groundless disciplinary reports from other  prison staff members who are not defendants in  the present case. The prison guard who gave Mr.  DeWalt the second of these reports informed Mr.  DeWalt that Ms. Biester and Officer Young had  enlisted a number of prison staff members to give  Mr. DeWalt disciplinary reports whenever possible  because Mr. DeWalt had filed a grievance against  Officer Young.


8
Finally, in early November 1997, Correctional  Officer Smith, another prison guard, issued Mr.  DeWalt a disciplinary report. He informed Mr.  DeWalt that he was receiving the disciplinary  report because he had filed a grievance against  Officer Young and because correctional officers  "stick together." R.11. As Mr. DeWalt walked  away, he told Officer Smith that his actions were  unprofessional, whereupon Officer Smith jumped up  and shoved Mr. DeWalt toward the doorway and into  the door frame. Mr. DeWalt suffered bruising on  his back where he hit the door frame; the prison  medical staff, however, did not note any visible  injury and did not order X-rays.


9
Throughout this time period, Mr. DeWalt wrote  several letters to Dixon's warden, Lamark Carter,  complaining about several of the incidents  described above. Mr. Carter offered Mr. DeWalt a  job in another part of the prison; however, it  appears that Mr. Carter took no other actions.


10
Liberally construed, see Hudson v. McHugh, 148  F.3d 859, 864 (7th Cir. 1998), Mr. DeWalt's  complaint alleges the following claims: (1) that  Officer Young and Mr. Murray violated the Eighth  and Fourteenth Amendments by using racial  epithets and making racially derogatory and  sexually explicit statements when speaking to Mr.  DeWalt; (2) that Officer Young, acting alone and  in conspiracy with Ms. Biester, violated the  First and Fourteenth Amendments by taking various  actions to have Mr. DeWalt removed from his job  at the prison school because of his race and  because he had filed a grievance against Officer  Young; (3) that Officer Young, Ms. Biester, and  Officer Smith violated the First and Fourteenth  Amendments by retaliating against Mr. DeWalt for  complaining about Officer Young's actions; (4)  that Officer Smith violated the Eighth Amendment  by using excessive force to impose illegal  punishment; (5) that Mr. Carter violated the  First, Eighth, and Fourteenth Amendments by  failing to remedy or prevent the allegedly  illegal actions taken by Officer Young, Ms.  Biester, and Mr. Murray; and (6) that Officer  Smith violated the Fourteenth Amendment by  fabricating disciplinary charges. The district  court, addressing some but not all these claims,  dismissed Mr. DeWalt's complaint sua sponte in  its entirety under 28 U.S.C. sec.  1915(e)(2)(B)(ii) for failure to state a claim.  Mr. DeWalt now appeals.2

II
ANALYSIS
A.  Standard of Review

11
This court has not yet identified the proper  standard of review for dismissals under 28 U.S.C.  sec. 1915(e)(2)(B)(ii), which provides that a  district court must dismiss the case of a  plaintiff proceeding in forma pauperis if the  action "fails to state a claim on which relief  may be granted." See Mathis v. New York Life Ins.  Co., 133 F.3d 546, 547 (7th Cir. 1998) (per  curiam) (noting that the question of the proper  standard of review is an open one in this  circuit). It is well-established, however, that  we review de novo dismissals for failure to state  a claim under Federal Rule of Civil Procedure  12(b)(6). We see no reason to treat dismissals  under sec. 1915(e)(2)(B)(ii) differently. Cf.  Sanders v. Sheahan, 198 F.3d 626, 626 (7th Cir.  1999) (reaching the same conclusion with respect  to dismissals for failure to state a claim under  28 U.S.C. sec. 1915A(b)(1)). Moreover, the  circuits that have addressed this issue agree  that de novo review is the proper standard of  review. See Perkins v. Kansas Dep't of  Corrections, 165 F.3d 803, 806 (10th Cir. 1999);  Barren v. Harrington, 152 F.3d 1193, 1194 (9th  Cir. 1998) (per curiam), cert. denied, 525 U.S.  1154 (1999); McGore v. Wrigglesworth, 114 F.3d  601, 604 (6th Cir. 1997); Mitchell v. Farcass,  112 F.3d 1483, 1486 (11th Cir. 1997).  Accordingly, we conclude that dismissals under  sec. 1915(e) (2)(B)(ii) will be reviewed de novo in the same manner as dismissals under Rule  12(b)(6).


12
In evaluating whether a plaintiff's complaint  fails to state a claim, a court must take the  plaintiff's factual allegations as true and draw  all reasonable inferences in his favor. See  Strasburger v. Board of Educ., 143 F.3d 351, 359  (7th Cir. 1998), cert. denied, 525 U.S. 1069  (1999). A complaint should be dismissed for  failure to state a claim only if "no relief could  be granted 'under any set of facts that could be  proved consistent with the allegations.'" Nance  v. Vieregge, 147 F.3d 589, 590 (7th Cir.)  (quoting Hishon v. King & Spalding, 467 U.S. 69,  73 (1984)), cert. denied, 525 U.S. 973 (1998).  Accordingly, a plaintiff need not plead  particular legal theories or particular facts in  order to state a claim. See Bennett v. Schmidt,  153 F.3d 516, 518-19 (7th Cir. 1998); Nance, 147  F.3d at 590. All that is required is "a short and  plain statement of the claim that will give the  defendant fair notice of what the plaintiff's  claim is and the grounds upon which it rests."  Leatherman v. Tarrant County Narcotics  Intelligence & Coordination Unit, 507 U.S. 163,  168 (1993) (citations and internal quotation  marks omitted); see Fed. R. Civ. P. 8(a)(2); Kyle  v. Morton High Sch., 144 F.3d 448, 454 (7th Cir.  1998).


13
B.  Racist and Sexually Explicit  Statements


14
Although the district court did not address  specifically Mr. DeWalt's allegations concerning  Officer Young's and Mr. Murray's use of sexually  explicit language, the district court did explain  its rejection of Mr. DeWalt's claim regarding  their use of racially derogatory language. The  court reasoned that such language does not  deprive a person of any constitutionally  protected rights.


15
Precedent from this circuit as well as others  supports the district court's conclusion. The use  of racially derogatory language, while  unprofessional and deplorable, does not violate  the Constitution. See Patton v. Przybylski, 822  F.2d 697, 700 (7th Cir. 1987); accord Williams v.  Bramer, 180 F.3d 699, 706 (5th Cir.), clarified  on rehearing, 186 F.3d 633 (5th Cir. 1999).  Standing alone, simple verbal harassment does not  constitute cruel and unusual punishment, deprive  a prisoner of a protected liberty interest or  deny a prisoner equal protection of the laws.3  See Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir.  1987) (per curiam) (Eighth Amendment); Patton,  822 F.2d at 700 (due process); Williams, 180 F.3d  at 705-06 (equal protection). See generally  Shabazz v. Cole, 69 F. Supp. 2d 177, 199-201 (D.  Mass. 1999) (collecting cases). Accordingly, Mr.  DeWalt's claims that Officer Young and Mr. Murray  violated his Eighth and Fourteenth Amendment  rights by directing racially derogatory and  sexually explicit language at him were properly  dismissed.

C.  Removal of Mr. DeWalt from his Job

16
The district court rejected Mr. DeWalt's claim  concerning the loss of his job at the prison  school on two grounds. First, the court noted  that Illinois prisoners have no right to hold a  particular prison job, or any job at all for that  matter. It concluded, therefore, that Mr. DeWalt  could not base a sec. 1983 claim on the loss of  his prison job. Alternatively, the district court  held that Mr. DeWalt could not pursue a sec. 1983  damages claim based on the loss of his prison job  because Edwards v. Balisok, 520 U.S. 641 (1997),  precludes damages actions challenging  disciplinary sanctions that have not been  overturned through some other means.

1.

17
In ruling that Mr. DeWalt could not base a sec.  1983 claim on the loss of a job to which he had  no entitlement, the district court collapsed an  important distinction between procedural due  process claims and other sorts of constitutional  claims. To establish a procedural due process  violation, a prisoner must demonstrate that the  state deprived him of a liberty or property  interest created either by state law or the Due  Process Clause itself. See Sandin v. Conner, 515  U.S. 472, 483-84 (1995) (summarizing Supreme  Court precedent on procedural due process claims  by prisoners); Vitek v. Jones, 445 U.S. 480, 491-  94 (1980) (recognizing liberty interest arising  directly from Due Process Clause); Wolff v.  McDonnell, 418 U.S. 539, 555-57 (1974)  (recognizing that prisoners might enjoy  procedural due process protections and that state  law could create protected liberty interests);  Board of Regents v. Roth, 408 U.S. 564, 576-77  (1972) (discussing the property interest  requirement for procedural due process claims).  As the district court recognized, this court, in  Wallace v. Robinson, 940 F.2d 243 (7th Cir. 1991)  (en banc), determined that neither Illinois law  nor the Due Process Clause itself affords  prisoners a liberty or property interest in their  jobs. Accordingly, to the extent that Mr. DeWalt  alleges a procedural due process claim, the  district court was correct to dismiss the claim.


18
Mr. DeWalt alleges more than a procedural due  process claim, however. He also alleges a  Fourteenth Amendment equal protection claim and a  First Amendment retaliation claim, to which the  liberty/property interest requirement for  procedural due process claims does not apply. See  Sandin, 515 U.S. at 487 n.11; Higgason v. Farley,  83 F.3d 807, 810 (7th Cir. 1996) (per curiam).  For example, if prison officials were to allocate  T.V. time, visitation privileges, prison jobs, or  any of the other privileges prisoners enjoy, on  an otherwise illegal or discriminatory basis,  their actions would be unconstitutional even  though such privileges do not constitute liberty  or property interests. See, e.g., Babcock v.  White, 102 F.3d 267, 274-75 (7th Cir. 1996)  (retaliatory transfer); Black v. Lane, 824 F.2d  561, 562 (7th Cir. 1987) (racial discrimination  with respect to prison job); Bentley v. Beck, 625  F.2d 70, 70-71 (5th Cir. Unit B 1980) (per  curiam) (same). Accordingly, the fact that Mr.  DeWalt does not have a liberty or property  interest in his former prison job does not  foreclose his equal protection and retaliation  claims arising from the loss of that job.

2.

19
Thus, we are faced squarely with the issue  whether Mr. DeWalt may bring his sec. 1983 action  (based on his equal protection and retaliation  claims) when the underlying disciplinary sanction  has not been overturned or invalidated. Today, we  join the Second Circuit and hold that a prisoner  may bring a sec. 1983 claim "challenging the  conditions of [his] confinement where [he] is  unable to challenge the conditions through a  petition for federal habeas corpus." Jenkins v.  Haubert, 179 F.3d 19, 21 (2d Cir. 1999).


20
a.  Statutory framework


21
Because Mr. DeWalt's claim involves both sec.  1983 and the federal habeas statute, we begin our  analysis by looking at both statutes. Section  1983 provides


22
Every person who, under color of any statute,  ordinance, regulation, custom, or usage, of any  State or Territory or the District of Columbia,  subjects, or causes to be subjected, any citizen  of the United States or other person within the  jurisdiction thereof to the deprivation of any  rights, privileges, or immunities secured by the  Constitution and laws, shall be liable to the  party injured in any action at law, suit in  equity, or other proper proceeding for redress .  . . .


23
42 U.S.C. sec. 1983. By its terms, sec. 1983 does  not require a plaintiff to exhaust state remedies  before bringing a cause of action. This  requirement, however, was imposed statutorily for  prisoners in 1996, when Congress enacted the  Prison Litigation Reform Act ("PLRA"). That Act  prohibits a prisoner from bringing a sec. 1983  action "until such administrative remedies as are  available are exhausted." 42 U.S.C. sec.  1997e(a).


24
The federal habeas statute, 28 U.S.C. sec. 2254,  provides an avenue to challenge unconstitutional  confinement by state authorities. It states in  relevant part


25
(a)  The Supreme Court, a Justice thereof, a  circuit judge, or a district court shall  entertain an application for a writ of habeas  corpus in behalf of a person in custody pursuant  to the judgment of a State court only on the  ground that he is in custody in violation of the  Constitution or laws or treaties of the United  States.


26
(b)(1)  An application for a writ of habeas  corpus on behalf of a person in custody pursuant  to the judgment of a State court shall not be  granted unless it appears that--


27
(A)  the applicant has exhausted the remedies  available in the courts of the State; or


28
(B)(i)  there is an absence of available State  corrective process; or


29
(ii)  circumstances exist that render such  process ineffective to protect the rights of the  applicant.


30
28 U.S.C. sec. 2254.


31
A tension between these two statutes arises when  a prisoner, one "in custody," challenges an  aspect of his confinement not through the tool of  habeas corpus, but through a sec. 1983 action,  either for injunctive relief or damages. Because  the statutes do not address their overlap and  resulting conflict, the task of discerning  congressional intent has fallen on the courts. We  turn now to that case law.


32
b.  Supreme Court case law


33
The Supreme Court first considered whether sec.  1983 could be used to bring actions relating to a  plaintiff's conviction or sentence in Preiser v.  Rodriguez, 411 U.S. 475 (1973). In Preiser,  several prisoners sought injunctive relief under  sec. 1983 to have restored good time credits that  they had lost as a result of a prison  disciplinary action. The Court concluded that  sec. 1983 could not be used to pursue such relief  because Congress had designated the federal  habeas statute as the exclusive federal remedy  for state prisoners who challenge the fact or  duration of their confinement and seek immediate  or speedier release. See id. at 489-90.  "Congress," it stated, "has determined that  habeas corpus is the appropriate remedy for state  prisoners attacking the validity of the fact or  length of their confinement, and that specific  determination must override the general terms of  sec. 1983." Id. at 490. The Court also clarified  when sec. 1983 relief would be available to  prisoners: "[A] sec. 1983 action is a proper  remedy for a state prisoner who is making a  constitutional challenge to the conditions of his  prison life, but not to the fact or length of his  custody." Id. at 499.


34
Just over twenty years later, in Heck v.  Humphrey, 512 U.S. 477 (1994), the Supreme Court  took up a question left unanswered by Preiser: whether a plaintiff may bring a sec. 1983 claim  for damages that challenges the underlying  conviction or sentence. The Court analogized such  claims to malicious prosecution actions and  opined that a sec. 1983 action should not be  available to challenge a conviction or sentence  unless the conviction or sentence already has been invalidated. See id. at 484-87. Accordingly,  the Court held


35
[I]n order to recover damages for allegedly  unconstitutional conviction or imprisonment, or  for other harm caused by actions whose  unlawfulness would render a conviction or  sentence invalid, a sec. 1983 plaintiff must  prove that the conviction or sentence has been  reversed on direct appeal, expunged by executive  order, declared invalid by a state tribunal  authorized to make such determination, or called  into question by a federal court's issuance of a  writ of habeas corpus, 28 U.S.C. sec. 2254. A  claim for damages bearing that relationship to a  conviction or sentence that has not been so  invalidated is not cognizable under sec. 1983.


36
Id. at 486-87 (footnote omitted).


37
In his concurring opinion, Justice Souter noted  the difficulty presented by such a broad reading  of Heck. However, he concluded that the Court's  opinion could be read "as saying nothing more  than that now, after enactment of the habeas  statute and because of it, prison inmates seeking  sec. 1983 damages in federal court for  unconstitutional conviction or confinement must  satisfy a requirement analogous to the malicious-  prosecution tort's favorable-termination  requirement." 512 U.S. at 500. "That," continued  Justice Souter,


38
would be a sensible way to read the opinion, in  part because the alternative would needlessly  place at risk the rights of those outside the  intersection of sec. 1983 and the habeas statute,  individuals not "in custody" for habeas purposes.  If these individuals . . . were required to show  the prior invalidation of their convictions or  sentences in order to obtain sec. 1983 damages  for unconstitutional conviction or imprisonment,  the result would be to deny any federal forum for  claiming a deprivation of federal rights to those  who cannot first obtain a favorable state ruling.  The reason, of course, is that individuals not  "in custody" cannot invoke federal habeas  jurisdiction, the only statutory mechanism  besides sec. 1983 by which individuals may sue  state officials in federal court for violating  federal rights. That would be an untoward result.

Id.4

39
Edwards v. Balisok, 520 U.S. 641 (1997),  extended the Heck rule to sec. 1983 damages  claims challenging the loss of good time credits  in prison disciplinary actions (when the fact or  duration of confinement was implicated). Making  no distinction between claims challenging a  conviction or sentence and claims challenging  prison disciplinary decisions, the Court  concluded that a state prisoner's claim for  damages based on allegations that necessarily  implied the invalidity of the punishment imposed  (i.e., loss of good time credits) was not  cognizable under sec. 1983 because the prison  disciplinary decision had not been invalidated.  See id. at 648.


40
Spencer v. Kemna, 523 U.S. 1 (1998), is the  Supreme Court's most recent pronouncement in this  arena. In that case, the Court ruled that the  expiration of a habeas petitioner's sentence  rendered moot a challenge to the revocation of  his parole since the action no longer presented  an Article III case or controversy. Concerned  with the fact that, as a consequence of the  Court's ruling, the petitioner may have lacked a  remedy for any unconstitutional actions taken in  revoking his parole, the concurring and  dissenting Justices in Spencer took the  opportunity to clarify their positions regarding the scope of the Heck rule. Justice Souter,  joined by Justices O'Connor, Ginsburg, and  Breyer, wrote: "The better view, then, is that a  former prisoner, no longer 'in custody,' may  bring a sec. 1983 action establishing the  unconstitutionality of a conviction or  confinement without being bound to satisfy a  favorable-termination requirement that it would  be impossible as a matter of law for him to  satisfy." Id. at 990 (Souter, J., concurring).  Justice Ginsburg reiterated her agreement in her  separate concurrence: "I have come to agree with  Justice Souter's reasoning: Individuals without  recourse to the habeas statute because they are  not 'in custody' (people merely fined or whose  sentences have been fully served, for example)  fit within sec. 1983's 'broad reach.'" Id.  (Ginsburg, J., concurring). Justice Stevens also  accepted Justice Souter's position: "Given the  Court's holding that petitioner does not have a  remedy under the habeas statute, it is perfectly  clear, as Justice Souter explains, that he may  bring an action under sec. 1983." Id. at 992 n.8  (Stevens, J., dissenting).


41
c.  Court of Appeals case law


42
In Jenkins v. Haubert, 179 F.3d. 19 (2d Cir.  1999), the Second Circuit faced the task of  applying Preiser and its progeny to a prisoner's  challenge to conditions of his confinement, but  not its fact or duration. The prisoner in Jenkins  claimed violations of his constitutional rights  with respect to prison disciplinary hearings. As  a result of the hearings, Jenkins was sentenced  to thirty days "keeplock," a type of  administrative detention in which the prisoner is  confined to his cell. Jenkins then filed a sec.  1983 action challenging his hearings. The  district court held that Jenkins' sec. 1983  action was not cognizable under the Supreme  Court's decision in Edwards because the  disciplinary penalty had not been overturned. The  Second Circuit reversed. After carefully  reviewing both the statutes and the Supreme Court  case law, the Second Circuit concluded that  "nothing in Supreme Court precedent requires that  the Heck rule be applied to a challenge by a  prisoner to a term of disciplinary segregation.  Moreover, we find that to apply the Heck rule in  such circumstances would contravene the  pronouncement of five Justices that some federal  remedy--either habeas corpus or sec. 1983-- must  be available." Id. at 27.


43
d.  Application


44
We believe the Second Circuit appropriately  reconciled the statutory schemes and therefore  adopt the reasoning of the Second Circuit as it  applies to Mr. DeWalt's claims regarding his  conditions of confinement. First, we agree that  the Supreme Court never has addressed whether  Heck's favorable-termination requirement bars a  prisoner's challenge under sec. 1983 to an  administrative sanction that does not affect the  length of confinement. In Preiser, the Court  clearly limited its holding to actions involving  the "heart" of habeas--the fact or duration of  imprisonment. The Court in Heck characterized the  case as lying at "the intersection" of sec. 2254  and sec. 1983, and held that "[e]ven a prisoner  who has fully exhausted available state remedies"  could not bring a cause of action under sec. 1983  "unless . . . the conviction or sentence is . . .  invalidated . . . by the grant of a writ of  habeas corpus." Id. at 489. The court in Edwards  simply extended Heck to administrative  proceedings that affect the length of confinement  and, therefore, for which habeas is available.  Finally, Spencer speaks only to the effect of  subsequent release on a habeas petition; the  discussion of sec. 1983 is limited to dictum and  the concurring opinions. The Court simply never  has "announced that the Heck rule bars a  prisoner's challenge under sec. 1983 to an  administrative or disciplinary sanction that does  not affect the overall length of confinement."  Jenkins, 179 F.3d at 27.


45
Furthermore, we, like the Second Circuit in  Jenkins, are hesitant to apply the Heck rule in  such a way as would contravene the pronouncement  of five sitting Justices. See id. The concurring  and dissenting opinions in Spencer reveal that  five justices now hold the view that a sec. 1983  action must be available to challenge  constitutional wrongs where federal habeas is not  available. Although this perspective originally  had been a minority view, it is not after  Spencer. Justice Ginsburg has "come to agree with  Justice Souter's reasoning: Individuals without  recourse to the habeas statute because they are  not 'in custody' (people merely fined or whose  sentences have been fully served, for example)  fit within sec. 1983's 'broad reach.'" Spencer,  523 U.S. at 21 (Ginsburg, J., concurring).5


46
In the absence of binding Supreme Court  precedent, and in light of the guidance offered  by the concurrences in Heck and Spencer, we turn  to Mr. DeWalt's claims. Unlike the plaintiffs in  Preiser, Heck, and Edwards, Mr. DeWalt's case  does not "lie at the intersection" of sections  2254 and 1983. Mr. DeWalt does not challenge the  fact or duration of his confinement, but only a  condition of his confinement--the loss of his  prison job. Consequently, under our precedent,  Mr. DeWalt may not pursue a habeas action. See  Pischke v. Litsher, 178 F.3d 497, 500 (7th Cir.)  (holding that habeas is the proper vehicle for  presenting a claim "if but only if the prisoner  is seeking to 'get out' of custody in some  meaningful sense"), cert. denied, 120 S. Ct. 380  (1999); Graham v. Broglin, 922 F.2d 379, 381 (7th  Cir. 1991) (stating that if a prisoner is  challenging "merely the conditions of his  confinement his proper remedy is under the civil  rights law"). Because federal habeas relief is  not available to Mr. DeWalt, the language of sec.  1983 and the Court's decision in Preiser dictate  that he be able to proceed on his sec. 1983  action. In Preiser, the Court held that the more  specific federal habeas statute must necessarily  supersede the more general sec. 1983 statute to  effectuate "explicit congressional intent." 411  U.S. at 489; see also Heck, 512 U.S. at 497-98  (Souter, J., concurring). In this case, where  habeas is not applicable, the requirements of the  habeas statute do not supersede the explicit  right to proceed under sec. 1983. Consequently,  Mr. DeWalt may proceed with his sec. 1983 action  without first seeking to invalidate the state  court action through habeas.


47
We are aware that our decisions in Anderson v.  County of Montgomery, 111 F.3d 494 (7th Cir.  1997), and Stone-Bey v. Barnes, 120 F.3d 718 (7th  Cir. 1997), precluded plaintiffs from pursuing  sec. 1983 actions when federal habeas was not  available or when the prisoner had not first  availed himself of that option. However, we note  that both of these cases preceded Spencer.  Indeed, our more recent cases have questioned the  viability of Anderson and Stone-Bey in light of  the Justices' reluctance to apply the Heck rule  to situations in which habeas relief is not  available. See Hoard v. Reddy, 175 F.3d 531, 533  (7th Cir.) ("[T]here is probably an exception to  the rule of Heck for cases in which no route  other than a damages action under section 1983 is  open to the person to challenge his  conviction."), cert. denied, 120 S. Ct. 411  (1999); Carr v. O'Leary, 167 F.3d 1124, 1127 (7th  Cir. 1999) ("With Carr unable to get the  disciplinary sanction reversed, five Justices  would not consider the sanction a bar to a  section 1983 suit even though that suit calls  into question the validity of the sanction.");  Sylvester v. Hanks, 140 F.3d 713, 714 (7th Cir.  1998) (questioning whether Heck would preclude a  sec. 1983 action to review placement in  segregation given that "few states afford  collateral review of prison disciplinary  hearings"). Our decision today necessitates that  we overrule Anderson and Stone-Bey to the extent  they take the contrary position.6


48
To summarize, we hold today that the  unavailability of federal habeas relief does not  preclude a prisoner from bringing a sec. 1983  action to challenge a condition of his  confinement that results from a prison  disciplinary action.

3.

49
Having determined that a dismissal is not  justified on either of the grounds the district  court gave for dismissing Mr. DeWalt's claims  regarding the loss of his prison job, we turn to  whether Mr. DeWalt's allegations state a claim on  which relief can be granted. As noted above, Mr.  DeWalt alleges that Officer Young, with help from  Ms. Biester, worked to remove him from his prison  job because of his race and because he filed a  grievance against Officer Young.


50
We consider Mr. DeWalt's allegations of racial  discrimination first. Unless it is narrowly  tailored to serve a compelling state interest,  racial discrimination by state actors violates  the Equal Protection Clause of the Fourteenth  Amendment. See City of Richmond v. J.A. Croson  Co., 488 U.S. 469, 493-94 (1989). A plaintiff  asserting an equal protection violation must  establish that a state actor has treated him  differently than persons of a different race and  that the state actor did so purposefully. See  Washington v. Davis, 426 U.S. 229, 239-42 (1976);  Indianapolis Minority Contractors Ass'n, Inc. v.  Wiley, 187 F.3d 743, 752 (7th Cir. 1999).


51
Although his complaint is less than pellucid,  Mr. DeWalt certainly alleges that he was  discriminated against because of his race, and  nothing in his complaint negates the possibility  that he could establish an equal protection  violation. We conclude that Mr. DeWalt's  allegation that he was removed from his job  because of his race states a claim on which  relief can be granted.


52
We come to the same conclusion with regard to  Mr. DeWalt's allegations of retaliation. An act  taken in retaliation for the exercise of a  constitutionally protected right violates the  Constitution. See Mt. Healthy City Sch. Dist. Bd.  of Educ. v. Doyle, 429 U.S. 274, 283-84 (1977);  Matzker v. Herr, 748 F.2d 1142, 1150 (7th Cir.  1984), limited on other grounds, Salazar v. City  of Chicago, 940 F.2d 233, 240-41 (7th Cir. 1991).  Prisoners have a constitutional right of access  to the courts that, by necessity, includes the  right to pursue the administrative remedies that  must be exhausted before a prisoner can seek  relief in court. See Preiser, 411 U.S. at 493.  Thus, a prison official may not retaliate against  a prisoner because that prisoner filed a  grievance. See Babcock, 102 F.3d at 274-75;  Black, 22 F.3d at 1402-03; see also Higgason, 83  F.3d at 810 (retaliation for filing lawsuit);  Murphy v. Lane, 833 F.2d 106, 108-09 (7th Cir.  1987) (per curiam) (same). This is so even if the  adverse action does not independently violate the  Constitution. See Babcock, 102 F.3d at 275. "To  state a cause of action for retaliatory  treatment, a complaint need only allege a  chronology of events from which retaliation may  be inferred." Black, 22 F.3d at 1399 (citations  and internal quotation marks omitted).


53
The allegations made in Mr. DeWalt's complaint  certainly present a chronology from which  retaliation can be inferred. According to Mr.  DeWalt, it was only shortly after he filed a  grievance against Officer Young that Officer  Young and Ms. Biester acted to have him removed  from his prison job. Moreover, Mr. DeWalt can  point to statements by two other prison staff  members admitting that there was a concerted  effort by certain prison staff, including Officer  Young and Ms. Biester, to retaliate against Mr.  DeWalt. Thus, we conclude that Mr. DeWalt's  allegation that he was removed from his job in  retaliation for filing a grievance states a claim  on which relief can be granted.


54
D. Retaliation Against Mr. DeWalt for  Reporting  Misconduct


55
Mr. DeWalt also alleges that Officer Young, Ms.  Biester, and Officer Smith took various other  actions (filing false disciplinary reports,  encouraging others to do the same, attempting to  have Mr. DeWalt transferred to another prison) in  retaliation for his filing of a grievance against  Officer Young. The district court, however, did  not specifically consider these allegations. Our  review of the allegations persuades us that Mr.  DeWalt has stated sufficiently a claim for  retaliation.


56
Again, Mr. DeWalt's allegations adequately set  forth a chronology of events from which  retaliation may be inferred. See Black, 22 F.3d  at 1399. To begin with, the alleged retaliatory  actions began almost immediately after Mr. DeWalt  filed the grievance against Officer Young,  suggesting a causal relationship. Likewise, Mr.  DeWalt's claim that a prison guard informed him  that several staff members, including Officer  Young and Ms. Biester, were plotting to report  him for disciplinary violations whenever possible  also supports his claim. The same is true of Mr.  DeWalt's allegation that, on several occasions in  the weeks and months after he filed the grievance  against Officer Young, he received unjustified  disciplinary reports from other staff members,  culminating in the incident involving Officer  Smith in November. That incident, too, suggests  Mr. DeWalt was the subject of retaliation in that  Officer Smith allegedly told Mr. DeWalt that he  was giving him a disciplinary report precisely  because Mr. DeWalt had filed a grievance against  Officer Young. Accordingly, we conclude that it  would be improper to dismiss Mr. DeWalt's  retaliation claims for failure to state a claim.

E.  Officer Smith's Use of Force

57
The district court dismissed Mr. DeWalt's  excessive force claim because Mr. DeWalt's  complaint did not establish that Officer Smith's  use of force (shoving Mr. DeWalt into a door  frame) was motivated by something other than a  good faith effort to maintain or restore  discipline. Accordingly, the court reasoned, Mr.  DeWalt had failed to show that the force Officer  Smith employed was excessive. We agree that Mr.  DeWalt's excessive force claim must be dismissed,  though for slightly different reasons than those  articulated by the district court.


58
The Cruel and Unusual Punishments Clause of the  Eighth Amendment prohibits the "unnecessary and  wanton infliction of pain" on prisoners. See  Hudson v. McMillian, 503 U.S. 1, 5 (1992);  Estelle v. Gamble, 429 U.S. 97, 102-03 (1976).  What constitutes an "unnecessary and wanton  infliction of pain," however, "varies according  to the nature of the alleged constitutional  violation." Hudson, 503 U.S. at 5. In excessive  force cases, "the core judicial inquiry" is  "whether force was applied in a good-faith effort  to maintain or restore discipline, or maliciously  and sadistically to cause harm." Id. at 6-7. A  court should examine a variety of factors in  conducting this inquiry, including the need for  an application of force, the relationship between  that need and the force applied, the threat  reasonably perceived by the responsible officers,  the efforts made to temper the severity of the  force employed, and the extent of the injury  suffered by the prisoner. See id. at 7. With  regard to the last of these factors, while  significant injury is not required, a claim  ordinarily cannot be predicated upon a de minimis  use of physical force. See id. at 9-10. Thus, not  every push or shove by a prison guard violates a  prisoner's constitutional rights. See id. at 9  (citing Johnson v. Glick, 481 F.2d 1028, 1033 (2d  Cir. 1973)).


59
Officer Smith's simple act of shoving Mr. DeWalt  qualifies as the kind of de minimis use of force  that does not constitute cruel and unusual  punishment. Compare Lunsford v. Bennett, 17 F.3d  1574, 1582 (7th Cir. 1994) (pouring a bucket of  water on prisoner and causing the bucket to hit  him in the head characterized as de minimis),  with Thomas v. Stalter, 20 F.3d 298, 301-02 (7th  Cir. 1994) (punching a prisoner with a closed  fist, while held down by other officers,  qualified as more than de minimis). The shove was  a single and isolated act, unaccompanied by  further uses of force. Moreover, the bruising Mr.  DeWalt allegedly suffered does not appear to have  been particularly serious. Although we certainly  do not condone the unjustified use of force by  prison guards, Mr. DeWalt's allegations regarding  Officer Smith's use of force against him fall  short of what is required to state a claim for  excessive force under the Eighth Amendment.  Accordingly, the district court did not err in  dismissing Mr. DeWalt's excessive force claim.

F.  Warden Lamark Carter

60
The district court did not specifically address  Mr. DeWalt's claim against Mr. Carter, but it is  clear that his claim against Mr. Carter was  properly dismissed. Mr. DeWalt's claim, that Mr.  Carter failed to remedy or prevent the illegal  actions taken by Officer Young, Ms. Biester, and  Mr. Murray, is, at bottom, a claim that Mr.  Carter failed to protect Mr. DeWalt from, and  therefore condoned, the discrimination and  retaliation he allegedly experienced. See Gentry  v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995);  see also Bohen v. City of East Chicago, Ind., 799  F.2d 1180, 1189-92 (7th Cir. 1986) (Posner, J.,  concurring).7


61
To succeed on his claims, Mr. DeWalt must prove  that Mr. Carter acted intentionally, or at least  with deliberate indifference. See Babcock, 102  F.3d at 275; Nabozny, 92 F.3d at 453-54. In his  complaint, however, Mr. DeWalt specifically  alleges that Mr. Carter acted negligently.  Negligence, even gross negligence, does not rise  to the level of deliberate indifference, see  Nabozny, 92 F.3d at 454, and therefore does not  satisfy the state of mind requirement for either  of the constitutional violations Mr. DeWalt  alleges. Cf. Farmer v. Brennan, 511 U.S. 825,  833-38 (1994) (discussing deliberate indifference  in the Eighth Amendment context). In fact, an  allegation of negligence is inconsistent with the  claims Mr. DeWalt pursues and will support a  dismissal for failure to state a claim. Cf.  Antonelli v. Sheahan, 81 F.3d 1422, 1429 (7th  Cir. 1996). Accordingly, because Mr. DeWalt  alleges Mr. Carter acted negligently, Mr.  DeWalt's claim against Mr. Carter was properly  dismissed.8

Conclusion

62
For the foregoing reasons, we affirm in part and  reverse and remand in part the judgment of the  district court.


63
AFFIRMED in part, REVERSED and REMANDED in part



Notes:


*
 After an examination of the briefs and the  record, we have concluded that oral argument is  unnecessary. Thus, the appeal is submitted on the  briefs and the record. See Fed. R. App. P.  34(a)(2). Only the appellant has filed a brief  because this court previously had granted a  motion for an order of non-involvement based upon  lack of service in the trial court. The  defendants-appellees further declined our  invitation to submit a brief.


1
 The facts here and throughout the opinion are  taken from Mr. DeWalt's complaint and materials  attached to it. We accept them as true and  construe them in the light most favorable to Mr.  DeWalt. See Hentosh v. Herman M. Finch Univ. of  Health Sciences/ The Chicago Med. Sch., 167 F.3d  1170, 1173 (7th Cir. 1999).


2
 Mr. DeWalt has abandoned his claim that Officer  Smith fabricated a disciplinary report because he  failed to address it in his appellate brief. See  Duncan v. State of Wisconsin Dep't of Health &  Family Servs., 166 F.3d 930, 934 (7th Cir. 1999).  We also decline to review an Eighth Amendment  claim Mr. DeWalt raises for the first time on  appeal regarding the alleged failure of Officer  Smith and another officer to provide him with  medical care after Officer Smith shoved him. See  Weigel v. Target Stores, 122 F.3d 461, 464 (7th  Cir. 1997).


3
 This does not mean, however, that the use of  racially derogatory language is without legal  significance. Such language is strong evidence of  racial animus, an essential element of any equal  protection claim. See Williams, 180 F.3d at 706;  Bell v. City of Milwaukee, 746 F.2d 1205, 1259  (7th Cir. 1984). Thus, although the use of  racially derogatory language, by itself, does not  violate the Constitution, it can be quite  important evidence of a constitutional violation.


4
 Justice Scalia responded to Justice Souter by  stating that "the principle barring collateral  attacks--a longstanding and deeply rooted feature  of both the common law and our own jurisprudence-  -is not rendered inapplicable by the fortuity  that a convicted criminal is no longer  incarcerated." Id. at 490 n.10. However, "the  fortuity" of release was not at issue in Heck.


5
 We note that the Supreme Court has expressly  disapproved of the practice of relying on  statements in separate opinions to determine  whether a case has been overruled. See Agostini  v. Felton, 521 U.S. 203, 217 (1997); cf. State  Oil v. Khan, 522 U.S. 3, 20 (approving this  court's decision not to treat a case as overruled  despite the weakening of its foundation). Here,  however, we rely on separate opinions not to  overrule precedent, but to help guide us in  deciding an open question.


6
 This opinion has been circulated to all judges in  active service under the provisions of Circuit  Rule 40(e). No judge in active service favored a  rehearing en banc.


7
 Mr. DeWalt's claim encompasses two distinct  constitutional violations. On the one hand, to  the extent Mr. Carter failed to protect Mr.  DeWalt from discrimination, Mr. DeWalt's claim is  an equal protection claim requiring him to show  that Mr. Carter purposefully discriminated  against him based on his membership in a  definable class, namely, based on his race. See  Indianapolis Minority Contractors, 187 F.3d at  752; Nabozny v. Podlesny, 92 F.3d 446, 453-54  (7th Cir. 1996). On the other hand, to the extent  Mr. Carter failed to protect Mr. DeWalt from  retaliation, Mr. DeWalt's claim is a retaliation  claim requiring him to prove that Mr. Carter  purposefully retaliated against him because he  exercised a constitutionally protected right,  namely, because he filed grievances complaining  of his mistreatment. See Mt. Healthy, 429 U.S. at  287; Babcock, 102 F.3d at 275.


8
 Mr. DeWalt also suggests that Mr. Carter failed  to remedy or protect him from certain Eighth  Amendment violations by Officer Young, Ms.  Biester, and Mr. Murray. Because Mr. DeWalt  cannot state an Eighth Amendment claim against  any of these defendants, however, we will not  address this possible claim. In any event, such a  claim would fail for the same reason his other  claims against Mr. Carter fail. See Farmer, 511  U.S. at 833-38 (negligence insufficient to state  Eighth Amendment claim).